| iMURRAY, Judge,
concurring with reasons.
Considering that the plaintiffs objected only to the State’s jury demand, rather than to the Amended Answer, I find the denial of leave to amend was an abuse of discretion under the factors set forth in Walker v. Schwegmann Giant Supermarkets, Inc., 95-1934 (La.App. 4th Cir.3/14/96), 671 So.2d 983. However, because the trial court is required to quantify the fault of all alleged tortfeasors in rendering judgment after trial, see La. Civ.Code Ann. art. 2323; La.Code Civ. Proc. Ann. art.1917, the State has not shown that it will be prejudiced by this denial. Accordingly, I concur in the affirmance of the ruling below.